Citation Nr: 1216633	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  10-09 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of cold injury of the feet, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of cold injury of the hands, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to September 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In November 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is associated with the claims files.  At that time, the Veteran submitted additional medical evidence along with a waiver of consideration by the originating agency and, therefore, the Board is not required to refer the matters herein decided to the originating agency in the first instance.  38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  

The issue of entitlement to service connection for residuals of cold injury of the hands is addressed in the REMAND following the ORDER section of this decision.


FINDINGS OF FACT

1.  Service connection for residuals of cold injury of the feet and hands was denied in a December 2001 rating decision that was not appealed.

2.  Evidence received since the December 2001 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.

3.  Vascular abnormalities of the feet are due to cold injury sustained in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of cold injury of the hands and feet.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Vascular abnormalities of the feet are due to cold injury incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate his claims to reopen and his claim for entitlement to service connection for residuals of cold injury of the feet.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011) before the Board decides these matters.

Accordingly, the Board will address the merits of the claims.

I.  Petition to Reopen Previously-Denied Claims

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In an unappealed December 2001 rating decision, the RO denied service connection for frostbite of the hands and feet because the evidence failed to show that the current symptoms of his hands and feet were related to frostbite in service.  The evidence considered included service treatment records, a letter from the Veteran dated in October 2000, and a report from the National Personnel Records Center (NPRC).

This evidence reflects that most of the Veteran's service treatment records were destroyed in a fire at the NPRC.  The only remaining service treatment record was a report of separation examination dated in September 1953, showing normal clinical evaluation.

During the one year period following the December 2001 rating decision, a statement was received from the Veteran's former spouse.  She indicated that she was married to the Veteran from 1955 to 1963, that he suffered from stiffness and lack of circulation in his hands and feet during their marriage, and that he told her that the problems with his hands and feet were due to frostbite incurred while he was in service.  This evidence is not new and material.  In this regard, the Board notes that the Veteran's statement linking his current symptoms to frostbite in service was of record at the time of the December 2001 rating decision.  In addition, as lay persons, neither the Veteran nor his former spouse has the expertise required to link his post-service symptoms to a cold injury in service.  The statement from the Veteran's former spouse does not address an unestablished fact necessary to substantiate the claim.  Therefore, the December 2001 rating decision became final.

Evidentiary submissions received more than one year after the December 2001 rating decision include the Veteran's statements, November 2010 and March 2012 sworn testimony, a private medical opinion dated in October 2008, a copy of an email from the Veteran's niece, VA treatment records dated since November 2007, a statement from the Veteran's former spouse dated in 2002, private medical records dated from 2004 through 2012, and web-based evidence on the temperature in Salinas, California, in January 1952.

This evidence shows a consistent history of frostbite from field training in freezing temperatures while on active duty in California; that the Veteran currently has bilateral vascular disease; and that his cardiologist believes that his vascular disease may have been caused by his frostbite in service.

Having reviewed the recent evidentiary submissions, the Board finds that the evidence received since the December 2001 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claims.  Therefore, it is new and material and reopening of the claims is in order.

II. Entitlement to Service Connection for Residuals of Cold Injury of the Feet

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active naval service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where service records have been destroyed or lost, the Board has a heightened duty to consider the benefit of the doubt.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The Veteran contends that he developed frostbite of the feet in service during overnight field training in freezing temperatures while on active duty.  He further contends that his current vascular problems with the lower extremities are related to that cold injury in service.

The Board observes that the Veteran's service treatment records were destroyed in a fire at the NPRC with the exception of report of separation examination dated in September 1953 showing normal separation examination.

Sworn testimony and statements from the Veteran reflect that his feet became numb and tingled during overnight field training in extremely cold temperatures while on active duty.  He reported that he did not seek treatment for his symptoms in service, but that he recognized the symptoms of numbness and tingling in his extremities as frostbite in service and that he continued to have those same symptoms since service.  The Veteran's statements and testimony further reflect that he sought treatment soon after service discharge, but that this physician was now deceased.  He explained that he was not treated in service because he was near the end of basic training and then he was given temporary duty assignment.

The Board finds that the Veteran is competent and credible with regard to his history of cold exposure and his symptoms of tingling and numbness of the extremities since his cold exposure in service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  In regards to credibility, the Board notes that the Veteran has provided a consistent medical history and the medical evidence suggests that his current vascular disease is compatible with cold injury as reported by the Veteran.  Also, a statement from the Veteran's former spouse reflects that during their marriage soon after the Veteran's service discharge she became of aware of his circulation problems with the feet and hands.  Her statement corroborates the Veteran's history of post-service problems.  Therefore, in view of the above, the Board finds that the Veteran's statements and those of his former spouse are highly probative and weigh in favor of the claim.

Additionally, the Board observes that the available medical evidence suggests a positive relationship between the current findings of vascular disease of the lower extremities and cold injury in service.  Specifically, a private physician opined in March 2009 that the Veteran's current problems more likely than not began in service and Dr. Y.S. stated in October 2008 that the Veteran's cardiologist believed his vascular disease might be caused by frostbite.  Dr. T.B. noted in September 2008 that the Veteran's problems with the lower extremities dated back to frostbite in 1952.  This evidence is competent and credible with regard to establishing a nexus between the claimed disorder and service.  Therefore, this evidence is probative and weighs in favor of the claim.

The Board notes that there is no negative medical evidence in this case other than the report of the separation examination.  Although the service treatment records are silent for complaints or treatment for cold injury and many years have elapsed between service and the Veteran's first documented complaints and treatment for foot problems, the Board assigns greater probative value to the Veteran's statements and those of his physician's in the absence of any evidence demonstrating that the Veteran had no cold injury in service or that his current disorder is unrelated to cold injury in service.  It is noted that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology, and that medical evidence is not required where lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Therefore, in weighing the evidence, the Board finds that the preponderance of the evidence supports service connection for residuals of cold injury of the feet.

Accordingly, the claim must be granted.


							(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been presented, reopening of the claim for service connection for residuals of cold injury of the hands is granted.

New and material evidence having been presented, reopening of the claim for service connection for residuals of cold injury of the feet is granted.

Service connection for residuals of cold injury of the feet is granted.


REMAND

VA must provide an examination or obtain a medical opinion if the evidence of record contains competent evidence that the claimant has a current disability or persistent recurrent symptoms of a disability, establishes that the veteran suffered an injury or disease in service, and indicates that the claimed disability or symptoms may be associated with the established injury or disease in service, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4).  The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, as the Veteran has presented credible evidence of cold injury in service and reports persistent symptoms of the hands since his cold injury in service, the Board finds that a VA examination and opinion are necessary to decide the claim.  38 C.F.R. § 3.159(d).  It is noted that the current medical opinions of record appear to relate to the lower extremities although the Veteran reports identical symptoms involving his hands.  Therefore, remand is warranted.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be scheduled for a VA examination by an appropriate physician to ascertain whether he has residuals of cold injury of the hands.  The examiner should accept that the Veteran was exposed to extremely cold temperatures in service and accept his report as to the symptoms he had at that time and thereafter.  A complete rationale for all opinions must be provided.  The claims folders must be available for review.

The examiner should state his or her opinions in terms of likelihood (likely, unlikely, at least as likely as not) (the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he or she relied upon in reaching his or her conclusion(s).  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  After the development requested above has been completed to the extent possible, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must also be afforded expeditious handling by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


